UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1187



SIDNEY H. HOGAN,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
EASTERN ASSOCIATED COAL CORPORATION,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-2157-BLA)


Submitted:   October 31, 1997          Decided:     December 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert S. Baker, Beckley, West Virginia, for Petitioner. J. Davitt
McAteer, Acting Solicitor of Labor, Donald S. Shire, Associate
Solicitor, Patricia M. Nece, Counsel for Appellate Litigation, Rita
Roppolo, Office of the Solicitor, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C.; Mark E. Solomons, Laura Metcoff Klaus,
ARTER & HADDEN, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's deci-

sions and orders affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1997). Our review of the record discloses that the Board's

decision is based upon substantial evidence and is without revers-
ible error. Accordingly, we affirm on the reasoning of the Board.

Hogan v. Eastern Coal Corp., Nos. 90-1108; 95-2157-BLA (B.R.B.
June 17, 1994; Dec. 11, 1996). We have reviewed the remaining con-

tentions and find them to be without merit. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2